 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   MITCHELL FIELDS,
                                                         Case No.: 2:17-cv-01725-JAD-NJK
12          Plaintiff(s),
                                                                       Order
13   v.
                                                                  [Docket No. 22]
14   BRIAN WILLIAMS, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to extend various discovery deadlines.
17 Docket No. 22. A response shall be filed no later than March 26, 2019.
18         IT IS SO ORDERED.
19         Dated: March 20, 2019
20                                                           ______________________________
                                                             Nancy J. Koppe
21                                                           United States Magistrate Judge
22
23
24
25
26
27
28

                                                  1
